SUPREME COURT OF ARIZONA

GORDON GILLESPY, individually,    )               Arizona Supreme Court
                                  )               No. CV-20-0130-AP/EL
             Plaintiff/Appellant, )
                                  )               Yavapai County
                 v.               )               Superior Court
                                  )               No. P1300CV 202000397
STEVEN L. CAROS, individually,    )
et al.,                           )
                                  )
            Defendants/Appellees. )               FILED 06/02/2020
                                  )
__________________________________)


                                          O R D E R


     The   Court,   by       a    panel   consisting   of    Justice   Bolick,   Justice

Gould, Justice Lopez, and Justice Beene has considered the briefs of

the parties, the trial court’s minute entry order, and the relevant

statutes and case law in this expedited election matter. The Court

rules as follows:

     Under   A.R.S.      §       9-232(A),   a   candidate    for   city   council   must

reside within the city or town for at least one year proceeding the

election. Pursuant to Prescott Valley Town Code § 2-03-010 and the

enabling statute, A.R.S. § 9-821.01, a candidate who wins a majority

at the primary election “is declared elected to the office for which

the person is a candidate, effective as of the date of the general

election.”

     When the primary effectively functions as the general election,

the residency requirement refers to the date of the primary election.

See Morrissey v. Garner, 461 P.3d 428 (Ariz. 2020).
Arizona Supreme Court No.      CV-20-0130-AP/EL
Page 2 of 2

      Accordingly,    Steven    Caros   does   not   meet   the     residency

requirement to be a candidate for Prescott Valley Town Council under

Prescott Valley Town Code § 2-03-010 and A.R.S. § 9-232(A).

      IT IS ORDERED reversing the trial court decision.

      IT IS FURTHER ORDERED that defendants/appellees County Board of

Supervisors and County Recorder shall remove Steven Caros from the

ballot for the office of the Prescott Valley Town Council for the

August 4, 2020 primary election.

      DATED this 2nd day of June, 2020.




                                        _________/s/_____________
                                        CLINT BOLICK
                                        Justice




TO:

Timothy A LaSota
Anthony L Isamu Perez
Thomas M Stoxen
J Ivan Legler
Hon. David L Mackey
Hon. Donna McQuality
Aaron Nash
Alicia Moffatt
pm